      Case 3:17-cv-02650-N Document 67 Filed 07/02/19           Page 1 of 1 PageID 331



                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

 CHRIS BARNARD et al.                         §
                                              §
      Plaintiffs,                             §
                                              §
 v.                                           §    Civil Action No. 3:17-CV-02650-N
                                              §
 FUSION LOGISTICS INC et al.                  §
                                              §
      Defendants.                             §

                                          ORDER

         The parties have announced that this case has been resolved. Any trial setting and

scheduling order are vacated. The parties have sixty days to file dismissal papers. If the

parties do not file dismissal papers within sixty days, the parties are to file another updated

status report with the Court.

         Signed July 2, 2019.




                                                              David C. Godbey
                                                         United States District Judge




ORDER – SOLO PAGE
